                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF IOWA

IN RE:                                     )      CHAPTER 7
                                           )
RUSTY A. SCHLACKE,                         )      BANKRUPTCY NO. 20-00513
                                           )
LORI R. SCHLACKE,                          )      MOTION TO EXTEND TIME TO
                                           )      FILE REAFFIRMATION
                                           )      AGREEMENT



   Come now Rusty and Lori Schlacke, Debtors, through undersigned counsel

and move to extend time to file a reaffirmation agreement. Debtors state as

follows:

   1. Debtors filed for relief under chapter 7 of the US Bankruptcy Code on April

         16, 2020.

   2. In their petition, Debtors stated their intention to reaffirm a debt with Wells

         Fargo Bank NA who holds the mortgage on Debtors’ home.

   3. Debtors and Debtors’ counsel attached electronic signatures to the

         reaffirmation agreement, but Wells Fargo Bank policy requires original

         signatures.

   4. Debtors wish to sign the reaffirmation agreement and the lender will need

         time to process the reaffirmation agreement after Debtors sign it.

   5. Wells Fargo Bank has agreed to the extension of time. No party would be

         harmed by extending the deadline.

   6. The deadline for filing Reaffirmation agreements is July 10, 2020.
   Debtors request that the Court grant this Motion to Extend Time to File

Reaffirmation Agreement and allow 30 days from the date of the order to file the

reaffirmation agreement without hearing and other relief as the court deems just

and necessary.


                                         /s/ Derek Hong
                                         Derek Hong, AT0009118
                                         Hong Law, P.L.C.
                                         5001 1st Ave SE, Ste 105 #354
                                         Cedar Rapids, IA 52402
                                         Business 319-294-5853
                                         Facsimile 866-213-4371
                                         E-mail: certs@honglaw.com



                           PROOF OF SERVICE

This is to certify that I have this day served a true and correct copy of the
foregoing document electronically or by depositing same in the U.S. Mail,
properly addressed, and with sufficient postage affixed thereto to ensure delivery
to the following:


OFFICE OF THE UNITED STATES TRUSTEE
UNITED STATES FEDERAL COURTHOUSE
111 7TH AVE SE, BOX 17
CEDAR RAPIDS IA 52401-2101

WESLEY HUISINGA
PO BOX 2107
CEDAR RAPIDS IA 52406-2107

WELLS FARGO BANK, NA
MAC # - F2303-04N
ONE HOME CAMPUS
DES MOINES IA 50328



Dated 10th day of July, 2020

                                         /s/ Amy Zimmermann
